PER CURIAM.
This judgment must be reversed for the error in excluding the evidence of the conversation between the parties as to the effect which the bankruptcy proceedings were to have upon the renewal of the engagement for work during the year ending May 1, 1899. We are bound to assume from the condition of the record that the appellant might have proven, had he been allowed to testify fully as tó this conversation, that it was agreed between the parties at that time that the advances on account of the current year’s salary should not be regarded as discharged by the bankruptcy proceedings. Judgment reversed, and new trial ordered; costs to abide the event.